DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on May 11, 2022.  
Claims 3-4 have been cancelled.  
Claim 1 has been amended.
Claims 10-17 are newly added for consideration.
Claims 1-2 and 5-17 are currently allowed.
The objection to “TITILE” is withdrawn in view of Applicant’s amendment with a new title.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an image forming apparatus includes a duct, a filter provided inside the duct, a first fan provided on an upstream side of the filter in an exhaust direction and a second fan provided on a downstream side of the filter in the exhaust direction.
With regard to Claim 1, the closest prior arts of record, Shimoyama, Inui and Lee, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…wherein the first operation contains an operation in which the second fan sends air to the filter at wind force lower than the first fan, and the second operation contains an operation in which the first fan sends air to the filter at wind force lower than the second fan”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 2 and 5-9, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.

With regard to Claim 10, the closest prior arts of record, Shimoyama, Inui and Lee, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and the first mode operation is started during an image forming operation, and the second mode operation is started after a predetermined time elapses after a completion of the image forming operation”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 11-17, the claims are depending from the independent Claim 10, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-2 and 5-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675